Citation Nr: 0427454	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tuberculosis.  

2.  Service connection for a right wrist scar.  

3.  Service connection for seborrheic keratosis of the left 
forearm and back.  

4.  Service connection for multiple skin tags.  

5.  Service connection for post-traumatic stress disorder 
(PTSD).  

6.  Service connection for pulmonary fibrosis due to exposure 
to asbestos.  

7.  Service connection for emphysema due to exposure to 
asbestos.  

8.  Service connection for sleep apnea due to exposure to 
asbestos.  

9.  Entitlement to Department of Veterans Affairs disability 
compensation benefits for a lung disorder under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, R.M., and M.B.


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1956 to May 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A rating decision in June 2000 found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for tuberculosis.  A November 2002 
rating decision denied entitlement to service connection for 
a right wrist scar, seborrheic keratosis of the left forearm 
and back, multiple skin tags, and PTSD.  Service connection 
for the disabilities due to exposure to asbestos and benefits 
under § 1151 were denied in a June 2003 rating decision.  

The issues relating to tuberculosis, PTSD, sleep apnea, 
pulmonary fibrosis, emphysema, and compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A rating decision in April 1996 denied service connection 
for tuberculosis.  Although the veteran initially appealed 
that decision, he did not submit a timely substantive appeal 
and the RO terminated his appeal.  

2.  Evidence added to the record since April 1996 concerning 
the issue of service connection for tuberculosis is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim.  

3.  The medical evidence does not show that the veteran has a 
right wrist scar that is due to an injury or disease in 
service or that pre-existed service and increased in 
disability during service.  

4.  The medical evidence does not show that the veteran 
currently has seborrheic keratosis of the left forearm and 
back that is due to an injury or disease in service.  

5.  The medical evidence does not show that the veteran 
currently has multiple skin tags that are due to an injury or 
disease in service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final April 1996 rating 
decision, which denied the veteran's claim for service 
connection for tuberculosis, is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2003).  

2.  A right wrist scar was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

3.  Seborrheic keratosis of the left forearm and back was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

4.  Multiple skin tags were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed June 2000, November 2002, and June 2003 
rating decisions and the statements of the case in December 
2001 and February 2004 that discussed the pertinent evidence, 
and the laws and regulations related to claims for service 
connection for a right wrist scar, seborrheic keratosis of 
the left forearm and back, and multiple skin tags.  Moreover, 
these documents essentially notified them of the evidence 
needed by the veteran to prevail on his claims.  

In addition, in an April 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit the required evidence to 
the RO as soon as possible.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini, supra.  The veteran was 
told that he needed evidence showing an injury in service, or 
that a disease was made worse during service, or an event in 
service caused injury or disease.  The RO related that the 
veteran also needed to submit evidence of a current 
disability.  The RO stated that this could be shown by 
medical evidence.  Lastly he was told that in order to 
substantiate his claim of service connection he needed to 
submit or identify evidence of a relationship between his 
current disability and an injury, disease, or event in 
service.  He was informed that medical records or medical 
opinions usually showed this type of evidence.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in April 2002 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In April 
2002, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claims 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that there is no defect with respect to the 
timing of the VCAA notice requirement.  The notice provided 
to the appellant in April 2002 was given prior to the first 
AOJ adjudication of the claims and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claims, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claims, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Tuberculosis 

Initially, the Board notes that the RO has not notified the 
veteran of the provisions of the VCAA as they apply to this 
issue.  Nevertheless, in light of action taken herein as to 
this issue, the veteran is not prejudiced by the Board's 
current actions.  Pursuant to the Board's Remand, however, 
the RO will have an opportunity to ensure compliance with the 
VCAA.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In April 1996, the RO denied service connection for 
tuberculosis.  Although the veteran initially appealed that 
decision, he did not perfect his appeal.  

Evidence the was of record and considered in April 1996 
included the veteran's service medical records, the reports 
of VA outpatient visits in April and May 1995, and the report 
of a VA compensation examination in August 1995.  Those 
records show that the veteran was exposed to three persons 
with active tuberculosis during service.  He was hospitalized 
for approximately 2 weeks beginning in March 1960; the record 
does not indicate that he was isolated.  The veteran denied 
any pertinent symptomatology.  A tuberculin test was 
reportedly positive, but chest x-rays and sputum and gastric 
smears were reportedly negative.  The results of cultures 
conducted on the latter specimens are not of record.  

VA clinic records dated in May 1995 note that had a positive 
skin test and active tuberculosis approximately 35 years 
previously and was isolated for 3-4 weeks, but never received 
any medication for tuberculosis.  An infectious disease 
consultant reviewed the veteran's case and he doubted that 
the veteran then had active tuberculosis.  He recommended 
sputum cultures and a repeat chest x-ray in several weeks.  
X-ray in May 1995 reportedly showed a small area of scarring 
in the right mid-lung field.  

The August 1995 VA examiner again noted the right lung lesion 
on chest x-ray, but indicated that it may represent only a 
pleural plaque; he apparently did not have the old x-rays for 
comparison, however.  The listed diagnoses were a positive 
skin test and a history of exposure to tuberculosis, with no 
evidence of current active tuberculosis.  

A rating decision in April 1996 denied service connection for 
tuberculosis on the basis that the evidence showed only a 
positive skin test-a laboratory finding-with no evidence 
that the veteran then had or had ever had active 
tuberculosis.  Although the veteran initially appealed that 
decision, he did not submit a timely substantive appeal.  The 
RO notified him of that fact and terminated his appeal.  

Evidence added to the record since April 1996 includes 
additional VA treatment records dated from May 1995 through 
February 2004 and two letters from the veteran's private 
physician, dated in March 2002 and December 2002.  

The VA records largely pertain to treatment for unrelated 
ailments, but do reflect a diagnosis of pulmonary fibrosis, 
apparently on the basis of the x-ray finding.  

In his March 2002 letter, however, the private physician 
stated that he had reviewed the veteran's military records.  
He commented that, 

with all things considered there is a lot 
of evidence that the patient did contract 
tuberculosis during 1960 while in the 
service.  At the very least, I think that 
it could be said that it is as likely as 
not that the tuberculosis was incurred in 
his military service but I would, based 
on the evidence, believe that it is more 
likely than not that the patient incurred 
his tuberculosis infection while in the 
service.  

The physician's December 2002 letter reiterated the opinion 
he expressed in his March 2002 letter.  

For purposes of determining whether evidence is new and 
material, evidence, particularly medical opinions, is 
considered to be factual and true unless it is based on an 
inaccurate factual premise or is otherwise inherently 
incredible.  

The private physician's statements clearly indicate not only 
that the veteran currently has active tuberculosis, but that 
the infection had its origin in service.  It is neither 
cumulative nor redundant of the evidence that was of record 
at the time of the April 1996 decision, and raises a 
reasonable possibility of substantiating the veteran's claim.  
Therefore, the Board concludes that the veteran's claim is 
reopened.  

However, although the physician's letter states that "there 
is a lot of evidence that the patient did contract 
tuberculosis during 1960 while in the service," it does not 
describe or otherwise indicate what that evidence is.  The 
Board believes that it would be helpful to obtain an 
additional opinion by a respiratory specialist who has 
reviewed the entire record and who provides adequate 
rationale for the opinion.  This issue will be addressed 
further in the Remand that follows this decision.  

Right wrist scar

The service medical records show that a 1/2 inch scar on the 
right wrist was noted at the time of the veteran's enlistment 
examination in May 1956.  In March 1960, he was hospitalized 
for evaluation of an unrelated ailment.  During that 
hospitalization, he was also treated for a large furuncle on 
his right wrist that had been present for several days; the 
lesion was incised and drained and treated with antibiotics.  
The records do not reflect that the furuncle treatment left a 
scar.  Moreover, the report of the veteran's separation 
examination in May 1960 does not mention any right wrist 
scar.  

The post-service medical records are also negative for any 
mention of a right wrist scar.  

Service connection may not be granted for any disability that 
pre-existed the veteran's period of service, in the absence 
of evidence that the disability increased in disability 
during service.  38 C.F.R. §§ 3.304, 3.306.  Further, service 
connection cannot be granted in the absence of proof of a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Therefore, because there is no medical evidence that the 
veteran currently has a right wrist scar, in particular, a 
scar that is either due to service or was aggravated by 
service, service connection must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Seborrheic keratosis of the left forearm and back and 
multiple skin tags

The service medical records, including the report of the 
veteran's separation examination, are completely negative for 
any complaints, clinical findings, or diagnosis indicative of 
any seborrheic keratosis of the left forearm or back or for 
any skin tags.  

The report of an August 1995 VA general medical examination 
states that the veteran's skin was clear.  

A VA outpatient clinic record dated in February 2000 notes 
that the veteran had been referred for dermatological 
evaluation, with a provisional diagnosis of keratosis of the 
left forearm which the veteran stated had been present for 
many years, but had recently changed.  The examiner also 
noted several similar, but smaller, lesions on the veteran's 
back and axilla.  Seborrheic keratosis of the left forearm 
and back and multiple skin tags were diagnosed and were 
treated with cryosurgery.  VA treatment records dated from 
January 2001 through February 2004 do not mention complaints 
or clinical findings of seborrheic keratosis or skin tags.  

At his personal hearing in May 2004, the veteran testified to 
his belief that his seborrheic keratosis and skin tags were 
caused by his working with batteries and other acid 
conditions in confined spaces where there was no air 
circulation.  

The medical record clearly shows that the veteran developed 
seborrheic keratosis and skin tags many years after service 
and that no examiner has related those disorders to service.  
While the veteran may describe events that occurred and his 
own symptoms and observations, he is not competent to render 
a medical opinion as to the etiology or causation of the 
claimed disorders. Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   Further, there is no evidence that the veteran now 
has seborrheic keratosis of the left forearm or back or 
multiple skin tags.  

Therefore, the Board concludes that the criteria for service 
connection for seborrheic keratosis of the left forearm and 
back or multiple skin tags are not met and, accordingly, the 
veteran's claim must be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

New and material evidence concerning the issue of service 
connection for tuberculosis having been presented, the claim 
is reopened.  

Service connection for a right wrist scar is denied.  

Service connection for seborrheic keratosis of the left 
forearm and back is denied.  

Service connection for multiple skin tags is denied.  


REMAND

Review of the file shows that the veteran has not been 
notified of the provisions of the VCAA as they pertain to his 
claims for service connection for tuberculosis or for 
benefits under 38 U.S.C.A. § 1151.  Specifically, the RO 
should notify the veteran as to the specific information and 
evidence needed to substantiate his claims and as to his and 
VA's duties and responsibilities concerning obtaining and 
submitting evidence, pursuant to the VCAA.  

In addition, at his May 2004 personal hearing, the veteran 
testified that he was scheduled for a sleep apnea test later 
that week at the Temple VAMC.  The report of that test has 
not yet been obtained and considered.  

Further, VA outpatient records dated in December 2003 
indicate that the veteran was then undergoing psychological 
evaluation concerning his claim for service connection for 
PTSD.  The results of that evaluation are not of record.  
Also, at his May 2004 hearing, the veteran described a number 
of events to which he attributed his claimed PTSD.  The RO 
should consider whether any of those events is specific 
enough to permit verification by the Center for Unit Research 
and, if so, request such verification.  

Finally, in light of the Board's reopening of the veteran's 
claim for service connection for tuberculosis, the RO should 
consider the veteran's claim on the basis of all of the 
evidence of record.  Moreover, the Board believes that a 
medical opinion would be helpful as to whether he does, in 
fact, currently have tuberculosis or any other chronic 
respiratory disorder.  The examiner should also indicate the 
probability that any current non-tuberculous respiratory 
disorder resulted from the veteran's claimed exposure to 
asbestos during service.  In addition, as noted above, the 
record does not indicate that the veteran has been properly 
notified of the provisions of the VCAA as they pertain to his 
claim for service connection for tuberculosis.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should notify the veteran as 
to the information and specific evidence 
necessary to substantiate his claims for 
service connection for tuberculosis and 
for compensation benefits under 
38 U.S.C.A. § 1151.  The RO should also 
notify him as to what evidence VA will 
obtain and what evidence he is 
responsible for submitting, and should 
tell the veteran to provide any evidence 
in his possession that pertains to the 
claims.  

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for PTSD, for tuberculosis or 
any other respiratory disorder, and for 
sleep apnea since February 2004.  With 
any needed signed releases, the RO should 
then request copies of the records of all 
treatment identified by the veteran, in 
particular the report of a sleep apnea 
test in May 2004 at the Temple VAMC.  All 
records so obtained should be associated 
with the claims file.  

3.  The RO should then schedule the 
veteran for an examination by a 
respiratory specialist.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examiner's report 
should set forth in detail all current 
respiratory symptoms, pertinent clinical 
findings, and diagnosis of any current 
respiratory disorder.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the veteran currently has 
tuberculosis, either active or inactive.  
If he is found to have tuberculosis at 
this time, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the tuberculosis began 
during the veteran's period of service.  
If necessary and to the extent possible, 
the examiner should distinguish his or 
her opinions from the opinion submitted 
by a private physician in March 2002.  
The examiner should also be requested to 
provide an opinion as to whether it is at 
least as likely as not that any current 
non-tuberculous respiratory disorder 
resulted from the veteran's claimed 
exposure to asbestos during service.  All 
opinions should be supported by adequate 
rationale.  

4.  After ensuring full compliance with 
the provisions of the VCAA and upon 
completion of the above requested 
development, the RO should again consider 
the veteran's claims relating to service 
connection for PTSD, tuberculosis, 
pulmonary fibrosis, emphysema, and sleep 
apnea, and compensation benefits under 
38 U.S.C.A. § 1151.  The RO should 
consider whether the evidence warrants 
further stressor verification with regard 
to the veteran's claim for service 
connection for PTSD.  If any action taken 
remains adverse to the veteran, the RO 
should provide him and his accredited 
representative with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



